       Case 1-21-40301-ess                Doc 21        Filed 03/19/21     Entered 03/19/21 12:27:27




Law Offices of Avrum J. Rosen, PLLC                                      Presentment Date: April 16, 2021
Attorneys for David J. Doyaga, Sr., Chapter 7 Trustee                    Objection Deadline: April 9, 2021
38 New Street                                                            Hearing on Objections, if any: April 27, 2021
Huntington, New York 11743                                               at 10:30 a.m.
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                                   Chapter 7

         QB WASH LLC                                                     Case No.: 21-40301-ess
         dba BLVD AUTO SPA,

                                        Debtor.
---------------------------------------------------------x

                APPLICATION OF DAVID J. DOYAGA, SR., TRUSTEE FOR
              THE ENTRY OF AN ORDER PURSUANT TO RULE 2004 OF THE
              FEDERAL RULES OF BANKRUPTCY PROCEDURE DIRECTING
                 CERMELE & WOOD LLP TO PRODUCE DOCUMENTS

TO:      THE HONORABLE ELIZABETH S. STONG,
         UNITED STATES BANKRUPTCY JUDGE:

         David J. Doyaga, Sr., the Chapter 7 the Trustee (the “Trustee”) of the Estate of QB Wash

LLC dba Blvd Auto Spa (the “Debtor”), by and through his attorneys, the Law Offices of Avrum

J. Rosen, PLLC, respectfully submits this as and for his application (the “Application”) for the

entry of an Order directing Cermele & Wood LLP (“CW”) to produce documents pursuant to Rule

2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and respectfully

states as follows:

                                       BACKGROUND INFORMATION

A.       Procedural Background

         1.        On February 8, 2021 (the “Petition Date”), the Debtor commenced a voluntary

petition for relief under Chapter 7, Title 11, United States Code (the “Bankruptcy Code”).

                                                            1
         Case 1-21-40301-ess           Doc 21   Filed 03/19/21     Entered 03/19/21 12:27:27




           2.       David J. Doyaga, Sr. was appointed the interim Chapter 7 trustee of the Debtor’s

bankruptcy estate and, by operation of law, became the permanent Chapter 7 trustee of the Debtor’s

bankruptcy estate.

           3.       The Debtor is a corporate entity and is represented by counsel.

B.         The Lease

           4.       Prior to the Petition Date, the Debtor’s predecessor-in-interest, Blvd Wash & Lube

Ltd., entered into a nonresidential lease (the “Lease”) for the premises commonly known as 138-

77 Queens Boulevard and 138-11 87th Avenue, Jamaica, New York 11435 (the “Premises”).

           5.       On or about January 8, 2016, the Lease was assigned to the Debtor.

           6.       On or about August 27, 2020, 138-77 Queens Blvd LLC (the “Landlord”) issued a

notice to the Debtor asserting, among other things, that pursuant to the Lease, the Lease terminated

effective September 3, 2020 due to the Debtor’s default.

           7.       On or about September 4, 2020, the Landlord commenced a commercial ejectment

action against the Debtor captioned as 138-77 Queens Blvd LLC v. QB Wash LLC and XYZ Corp.,

Index No. 715071/2020, in the New York Supreme Court, Queens County, seeking to evict the

Debtor from the Premises (the “Ejectment Action”).

           8.       The Debtor retained CW to represent it in the Ejectment Action.

C.         The Transfer

           9.       On its Statement of Financial Affairs (“SOFA”), the Debtor disclosed that it

transferred (the “Transfer”) to CW the sum of $27,185.00 within 90 days of the Petition Date 1.




1
    See Dkt. No. 1, SOFA, Q. 3, 3.3.
                                                     2
     Case 1-21-40301-ess         Doc 21     Filed 03/19/21    Entered 03/19/21 12:27:27




       10.     The Trustee believes that this Transfer may be a recoverable preference payment

under section 547 of the Bankruptcy Code.

       11.     In order to investigate the Transfer and to satisfy the Trustee’s due diligence

requirement under section 547(b) of the Bankruptcy Code, the Trustee sent a letter (the “Letter”)

dated February 19, 2021 to CW requesting information concerning the Transfer. A copy of the

Letter is annexed hereto as Exhibit “A”.

       12.     Ultimately, CW refused to provide the Trustee with the information/documents

requested in the Letter and continues to remain uncooperative.

       13.     Accordingly, the Trustee is forced to file the instant Application in order to: (i)

better understand the Transfer; and (ii) determine whether the Transfer is a recoverable preference

payment under section 547 of the Bankruptcy Code.

       14.     It is against this backdrop that the Trustee seeks CW’s production of documents.

                                    RELIEF REQUESTED

       15.     By this Application, the Trustee seeks an Order of this Court, substantially in the

form of the proposed Order annexed hereto, compelling CW to produce the documents specified

in Schedule “A” to the proposed subpoena. The Trustee reserves his right to request the production

of additional documents.

                                           DISCUSSION

Rule 2004 Relief

       16.     Rule 2004 of the Bankruptcy Rules provides, in pertinent part, as follows:

               (a) Examination on Motion. On Motion of any party in interest, the court
               may order the examination of any entity.

               (b) Scope of Examination. The examination of any entity under this rule or
               of the debtor under §343 of the Code may relate only to the acts, conduct,
                                                3
      Case 1-21-40301-ess         Doc 21     Filed 03/19/21     Entered 03/19/21 12:27:27




               or property or to the liabilities and financial condition of the debtor, or to
               any matter which may affect the administration of the debtor’s estate, or to
               the debtor’s right to a discharge . . . [T]he examination may also relate to
               the operation of any business and the desirability of its continuance, the
               source of any money or property acquired by the debtor for purposes of
               consummating a plan and the consideration given therefor, and any other
               matter relevant to the case or to the formulation of a plan.

               (c) Compelling Attendance and Production of Documents. The attendance
               of an entity for examination and for the production of documents, whether
               the examination is to be conducted within or without the district in which
               the case is pending, may be compelled as provided in Rule 9016 for the
               attendance of a witness at a hearing or trial. As an officer of the court, an
               attorney may issue and sign a subpoena on behalf of the court for the district
               in which the examination is to be held if the attorney is admitted to practice
               in that court or in the court in which the case is pending.

Fed. R. Bankr. P. 2004(a), (c), (d).

       17.     As a threshold matter, the Trustee has the absolute right to be heard in this case

pursuant to 11 U.S.C. § 1109(b) (“A party in interest, including the debtor, the trustee, a creditors’

committee, an equity security holders’ committee, a creditor, an equity security holder, or any

indenture trustee, may raise and may appear and be heard on any issue in a case under this

chapter.”).

       18.     Examinations under Rule 2004 include within their scope, inter alia, any matter

that may relate to the property and assets of the estate; the financial condition of the debtor; any

matter that may affect the administration of a debtor’s estate; and, in a chapter 11 case, any matter

relevant to the case or to the formation of a plan. See Fed. R. Bankr. P. 2004(a), (c) and (d). Court

have consistently recognized that the scope of discovery under Bankruptcy Rule 2004 is

extraordinarily broad. See e.g., In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993)

(likening the scope of a Rule 2004 examination to a ‘fishing expedition’); In re Bakalis, 199 B.R.

443, 447 (Bankr. E.D.N.Y. 1996); In re Bennett Funding Group, Inc., 203 B.R. 24, 28 (Bankr.

                                                  4
      Case 1-21-40301-ess          Doc 21     Filed 03/19/21      Entered 03/19/21 12:27:27




N.D.N.Y. 1996) (holding that the scope of a Rule 2004 examination is “admittedly unfettered and

broad”. (citations omitted).

        19.     The discovery sought by this Application goes directly to the acts, conduct and

administration of the Debtor’s estate. Specifically, the Trustee seeks, inter alia, information

relating to the Debtor’s finances and prior financial dealings. Accordingly, the requested discovery

is directly related to the “acts, conduct or property or to the liabilities of the Debtor’s estate and is

appropriate under Rule 2004.

The Trustee Holds the Attorney-Client Privilege

        20.     In Commodity Futures Trading Comm. v. Weintraub, the Supreme Court held that

a Chapter 7 Trustee may waive the attorney/client privilege on behalf of a corporate debtor. See

Commodity Futures Trading Com v. Weintraub, 471 U.S. 343, 352-54 (1985). A corporation is an

inanimate legal entity that is only capable of acting through its human agents. Id. at 348. The power

to exercise the corporate attorney-client privilege rests with the corporation’s officers and

directors. Id. When control of a corporation passes to new management, authority to assert the

attorney-client privilege passes as well. Id. at 349. The role of the Trustee most closely parallels

that of the corporation’s management. Id. at 353. “Given that the debtor’s directors retain virtually

no management powers, they should not exercise the traditional management function of

controlling the corporation’s attorney-client privilege…” Id.



                            [Remainder of Page Intentionally Left Blank]




                                                   5
      Case 1-21-40301-ess          Doc 21     Filed 03/19/21     Entered 03/19/21 12:27:27




          21.    Here, the Debtor is a corporate entity. As such, the Debtor is only capable of acting

through its human agents. Upon the filing of this Chapter 7 case, the control of the Debtor and its

attorney-client privilege passed to the Trustee. As such, the Debtor’s officers and directors retain

no management power and the authority to waive the attorney client-privilege vests solely with

the Trustee. Therefore, and for the purposes of CW providing the requested documents and

information in Schedule “A”, the Trustee hereby waives the attorney-client privilege between the

Debtor and CW.

          WHEREFORE, the Trustee respectfully requests that this Court grant the Application in

its entirety and enter an Order, substantially in the form of the proposed Order annexed hereto, and

grant any such further relief as this Court deems just and proper under the facts and circumstances

herein.

Dated: March 19, 2021                                  Respectfully submitted,
       Huntington, New York

                                                       Law Offices of
                                                       Avrum J. Rosen, PLLC
                                                       Counsel to David J. Doyaga, Sr.
                                                       Chapter 7 Trustee of the Estate
                                                       of QB Wash dba Blvd Auto Spa

                                               By:     /s/ Alex E. Tsionis
                                                       Alex E. Tsionis, Esq.
                                                       Avrum J. Rosen, Esq.
                                                       38 New Street
                                                       Huntington, New York 11743
                                                       (631) 423-8527
                                                       atsionis@ajrlawny.com
                                                       arosen@ajrlawny.com




                                                   6
